Exhibit 12.1 Computation of Ratio of Earning to Fixed Charges Resolute Energy Corporation Ratio of Earning to Fixed Charges (in thousands) Years Ended December 31, Earnings: Income (loss) before income taxes ) ) ) Fixed charges, excluding capitalized interest Earnings ) ) Fixed charges: Interest expense, including capitalized interest Estimate of interest within rental expense Fixed charges Ratio of earnings to fixed charges (a) (a) (a) (a) Ratio is less than one; earnings are inadequate to cover fixed charges. The dollar amount of the coverage deficiency was $770.6 million, $40.9 million and $197 million for the years ended December31, 2015, December31, 2014 and December 31, 2013, respectively.
